Case 3:21-cv-30058 Document 1-4 Filed 05/19/21 Page 1 of 6




                  EXHIBITB
              Case 3:21-cv-30058 Document 1-4 Filed 05/19/21 Page 2 of 6



                           COMMONWEALTH OF MASSACHUSETTS
                                                                                         SUPERIOR COURT
                            OFFICE OF THE DISTRICT ATTORNEY                              TEL: 413-747-1000
                                   HAMPDEN DISTRICT                                      FAX: 413-781-4745

                                           HALL OF JUSTICE .                        SPRINGFIELD DISTRICT COURT
                                           50 STATE STREET                               TEL: 413-747-1001
ANTHONY D. GULLUNI                                                                       FAX: 413-747-5628
                                  SPRINGFIELD, MASSACHUSETTS 01102
 DISTRICT ATTORNEY




       August 19, 2020

       Andrew E. Lelling,
       United States Attorney - District of Massachusetts
       United States Attorney's Office - District of Massachusetts
       John Joseph Moakley United States Federal Courthouse
       1 Courthouse Way, Suite 9200
       Boston, Massachusetts 02210

       RE: Investigation of the Springfield, Massachusetts Police Department's Narcotics
           Bureau, Department of Justice Report, dated July 8, 2020

      Dear United States Attorney Lelling:

              I serve as Hampden District Attorney for the Commonwealth of Massachusetts.
      In that capacity, I am requesting the production of documents, pursuant to 5 U.S.C. § 301
      and the prescribed regulations applicable to this request found at 28 C.F.R. § 16.21 et.
      seq., of certain Springfield Police Department reports [more specifically identified below]
      as named in the publicly released Department of Justice Report, dated July 8, 2020,
      entitled Investigation of the Springfield, Massachusetts Police Department's Narcotics
      Bureau ["Report"], co-authored by the United States Department of Justice's Civil Rights
      Division and the United States Attorney's Office for the District of Massachusetts .. It is
      asserted that any responsive records or papers are necessary for production to my office
      FORTHWITH to assist me in the exercise of my constitutional, statutory, and ethical
      obligations to the citizens of Hampden County, including, but not limited to, charged
      individuals in pending and post-conviction criminal matters in the courts of the
      Commonwealth.
              "Ensuring the public's safety is of the first order of government, a duty underlying
      all government action." Lavallee v. Justices in Hampden Superior Court, 442 Mass. 228,
      245 (2004). In the Commonwealth of Massachusetts, the District Attorney, by statute, is
      the governmental official who serves as chief Jaw enforcement officer for his/her
      respective district. M.G.L., c. 12, §12. See Commonwealth v. Bing Sia/ Ling, 434 Mass.
      131, 133 (2001), citing District Attorney for the Norfolk Dist. v. Flatley, 419 Mass. 507.
      509 n.3 (1995) (recognizing district attorney's position as an elected official and chief law
      enforcement officer in his district by providing him extraordinary review of legal issues).
      The district attorney, as a prosecutor, is sworn to uphold the state and federal
      constitutions, and is required to disclose material, exculpatory evidence in his/her custody
      or control, to a defendant, Committee for Pub. Counsel Servs. v. Attorney Gen., 480.
      Case 3:21-cv-30058 Document 1-4 Filed 05/19/21 Page 3 of 6




 PAGE TWO
 Lelling, A.
 August 19, 2020

 Mass. 700, 731 (2018); Brady v. Maryland,373 U.S. 83, 87 (1963), even without a
 request from the defendant Commonwealth v. Ayala, 481 Mass. 46, 56 (2018). See
 Commonwealth v. Bing Sia/ Ling, 434 Mass. at 134-135, citing United States v. Agurs,
 427 U.S. 97, 106-108 (1976) (prosecutors' duty to disclose exculpatory evidence not
 limited to cases where there is a request for such evidence); Commonwealth v. Beal, 429
 Mass. 530, 531 (1999) (prosecutors' duty to disclose extends to information in their
 possession or in possession of persons subject to their control). See also Mass. R. Crim.
 P. 14, as appearing in 442 Mass. 1518 (2004). " ... [I]ssues of Federal and State
 sovereignty have the potential to prejudice a defendant being prosecuted in State court by
 stymying his or her ability to obtain exculpatory information held by Federal
 authorities." Commonwealth v. Ayala, 481 Mass. at 56, citing Commonwealth v.
 Donahue, 396 Mass. 590, 596 (1986). In addition, ethical obligations "may require a
 prosecutor to unde1take some procedural and remedial measures as a matter of
 obligation," in the exercise of his discovery obligations. Mass. R. Prof. C. 3.8, Special
 Responsibilities of a Prosecutor, 3.8 (d), (g), (i), and U) and Comment 1.
         The Springfield Police Department is a law enforcement agency within Hampden
 County. Officers of the Springfield Police Department are required by statute and rule to
provide arrest, inciden, and investigatory reports to satisfy probable cause dete1minations
before a magistrate or court. These repo1ts are then provided to Hampden County
prosecutors to fulfill discovery obligations. In addition, officers of the Springfield Police
Department testify to the documents' content, under oath, in grand jury proceedings and
pretrial and post-conviction evidentiary hearings of criminally charged individuals in
Hampden Superior Court, Springfield District Court, and Springfield Juvenile Comt.
         The Executive Summary of the July 8, 2020 Report of the Investigation of the
Springfield, Massachusetts Police Department's Narcotics Bureau, Report at 3, states
that investigators jointly from the Department of Justice's Special Litigation Section of
the Civil Rights Division and the United States Attorney's Office for the District of
Massachusetts, conducted a comprehensive review of 114,000 pages of Springfield
Police Department documents, including an unspecified number of "incident reports"
and "investigative reports". Notably, Repmt at 9, the Report states that investigators
sought and received 1,700 prisoner injury files, 26,000 arrest reports and over 700 use-of-
force-repo1ts created from 2013 through 2019. More specifically, Report at 9, the Report
states that investigators reviewed 5,500 arrest reports and 10 use-of-force reports from
the Springfield Police Depaitment's Narcotics Bureau from 2013-2018. Found by
investigators, Report at 2, were "examples where Narcotics Bureau officers falsified
reports to disguise or hide their use of force[;]" and Report at 16, " ••• a pattern or
practice ... [where] officers made false reports that were inconsistent with other
available evidence, including video and photographs ...." This information is deemed
to have contributed to the investigators conclusion, Report at 2, that "there is reasonable
cause to believe that Narcotics Bureau officers engage in a pattern or practice of
         Case 3:21-cv-30058 Document 1-4 Filed 05/19/21 Page 4 of 6




    PAGE THREE
    Lelling, A.
    August 19, 2020

   excessive force in violation of the Fourth Amendment of the United States
  Constitution." 1
           After the Report was made public, a First Assistant District Attorney with my
  office received a telephone call from an AUSA with the Civil Rights Division of the
  United States Attorney's Office for the District of Massachusetts who had been involved
  in the investigation and issuance of the Report. The AUSA' s stated purpose of the
  telephone caII was to inquire if the Hampden District Attorney had "any questions" about
  the Report. The parties agreed to speak after my office had an adequate time to review
  the contents of the Report. On July 20, 2020, that First Assistant District Attorney from
 my office spoke with the AUSA, by telephone, and orally requested that the Hampden
 District Attorney be provided with the Springfield Police Department reports that
 investigators referenced in the Report where "officers falsified reports" or "officers made
 false reports". The First Assistant District Attorney told the AUSA that the assistant
 district attorneys in the Hampden District Attorney's Office needed to identify the false
 or falsified reports and review them to determine his/her discovery obligations, pursuant
 to Brady and the Massachusetts Rules of Criminal Procedure. The parties agreed to
 speak after the AUSA had sufficient time to consider the First Assistant District
 Attorney's request.
          On July 28, 2020, the First Assistant District Attorney left a voice message for the
 AUSA concerning the status of the July 20'h request for the Springfield Police
 Department officers' false or falsified reports. Later in the day, the First Assistant
District Attorney received an email from the AUSA stating that the request for the
 Springfield Police Department officers' false or falsified reports was still under
consideration. Thereafter, on August 6, 2020, the First Assistant District Attorney, the
AUSA and another AUSA (who participated in the investigation and issuance of the
Report) spoke by telephone. In that telephone conversation, the First Assistant District
Attorney's oral request for the production of the Springfield Police Department officers'
false or falsified reports was denied. After discussion with members of the Department
of Justice's Professional Responsibility Unit and the Civil Rights Division, the
Department of Justice concluded it would withhold the Springfield Police Department's
false or falsified repo1ts from the Hampden District Attorney. The grounds stated were
that the requested false or falsified reports were confidential, the calculus for exculpatory
information was different for the Department of Justice, and rules for Brady material do
not extend to the Department of Justice's civil rights investigations. The First Assistant


1
  While I recognize that the authors of the Report note that investigators did not serve "as
a tribunal to make factual findings and legal conclusions binding on, or admissible in, any
court" see Report at 2, n.2, the reported findings of unconstitutional law enforcement
conduct, as described in the twenty-eight page Report, suggest the documents supporting
these findings may contain potentiaIIy exculpatory material as that tenn is legaily
understood, and is subject to my mandatory review to effectively meet the constitutional,
statutory and ethical obligations of my office.
       Case 3:21-cv-30058 Document 1-4 Filed 05/19/21 Page 5 of 6




PAGE FOUR
Lelling, A.
August 19, 2020

 District Attorney again emphasized to each AUSA that the Hampden District Attorney
 was only seeking the production of Springfield Police Department officers' false or
 falsified reports, not any confidential, privileged, or investigatory material. The First
 Assistant District Attorney was told to request the reports from the Springfield Police
 Department. The First Assistant District Attorney was also informed by the AUSA that
 the Springfield Police Department did not know which of the thousands of reports it had
 provided to federal investigators during the investigation were false or falsified, as stated
 in the Report.
         I understand that, in the first instance, due to the federal regulations cited above
 and relevant case law, se·e U.S. ex. rel. Touhy v. Ragen, 340 U.S. 462 (1951), a District
 Attorney's subpoena to produce documents, information or objects, pursuant to G.L. c.
 277, § 68, or a state court summons to produce documents, information or objects,
pursuant to Mass. R. Crim. P. 17 (a)(2), 378 Mass. 885 (1979), even if properly served, is
 legally insufficient to compel the production of the requested Springfield Police
Department officers' repo1ts, or attendant photographs or video/digital images,
notwithstanding the language of the subpoena or summons, without prior administrative
relief being sought.
         My office did not conduct or participate in the investigation with the Department
of Justice's Specialized Litigation Unit of the Civil Rights Division or the United States
Attorney for the District of Massachusetts and therefore, does not have knowing custody
or control of the Springfield Police Department officers' reports deemed false or falsified.
Although statutorily serving as the chief law enforcement officer for Hampden County,
and thus the chief law enforcement officer within the Springfield Police Department's
jurisdiction, the Hampden District Attorney was not served with a copy of the Report
from the investigating agencies, and has not been enlisted to assist in developing
necessary remedial measures for the constitutional violations found. The Report's
investigation spanned twenty-seven months from its initiation to the release of its
findings. The scope and timing of the investigation cannot be replicated by my office in
any meaningful way so as to meet my constitutional, statutory, and ethical obligations in
a timely manner.
       Therefore, I make this written request, pursuant to 28 C.F.R. § 16.21 et. seq., for:

      (l) A copy of all Springfield Police Department reports, including, but not limited
          to incident reports, investigative reports, arrest reports, use-of-force reports, or
          contents of a "prisoner injury file" (as described in the Report, at 7), determined
          as examples where Narcotics Bureau officers falsified reports to disguise or hide
          their use of force[;]";
      Case 3:21-cv-30058 Document 1-4 Filed 05/19/21 Page 6 of 6




PAGE FIVE
Lelling, A.
August 1~, 2020

      (2) A copy of all Springfield Police Department reports, including, but not limited
          to incident reports, investigative reports, arrest reports, use-of-force reports, or
          contents of a "prisoner injury file" (as described in the Report, at 7), determined
          as" ... a pattern or practice .... [where] officers made false reports that were
          inconsistent with other available evidence, including video and
          photographs .... ", and;
      (3) copy of all photographs, or video/digital material determined as inconsistent
          with any Springfield Police Department officers' reports, including, but not
          limited to incident reports, investigative reports, aiTest reports, use-of-force
          reports, or contents of a "prisoner injury file" (as described in the Report, at 7).

I do NOT request any other documents from the investigation, including any contents of
JIU files, training materials, or other internal, confidential or privileged documents of the
Springfield Police Department provided to investigators, or incident reports, investigative
reports, arrest reports, use-of-force reports, or contents of a "prisoner injury file" (as
described in the Report, at 7) determined not to contain false or falsified information, or
statements, notes or recordings of investigators' interviews with Springfield Police
Department officers, City of Springfield officials or community members. I also do not
request the disclosure of any information concerning sensitive investigative techniques,
current investigations, classified information, informants or security programs such as the
Federal Witness Security·Program.
        Cooperation is sought for a quick resolution of this request, and is necessary for
me to meet my constitutional, statutory, and ethical obligations to the people I have been
elected to serve. As you know, seeking the tmth and the pursuit of justice are the
bedrock principles of our work as prosecutors. If you have questions or concerns arising
from this office's need for this information, please contact me by telephone at (413) 505-
5901.

Very truly yours,



Anthony D. Gui un·
District Attorne
Hampden District


cc: Eric S. Dreiband, Assistant Attorney General
    Department of Justice, Civil Rights Division
